Stephens, J.
1. One who purchases from one in possession of land under. a bond for title timber cut from the land acquires such interest or title thereto as will defeat an action in trover by the obligor in the bond; and it is immaterial that the person in possession of the land had no permission from the holder of the legal title to the land to sell the timber, other than that inhering in his rights as purchaser and holder under the bond for title. Guin v. Hilton & Dodge Lumber Co., 6 Ga. App. 484 (65 S. E. 330).
2. It follows, therefore, that in a suit by the obligor, — .the holder of the legal title to the land,— against such purchaser to recover in trover, a verdict for the defendant was properly directed.

Judgment affirmed.


Jenkins, P. J., and Bell, J., concur.